COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RAUL PAUL RODRIGUEZ,                          §               No. 08-15-00340-CV

                       Appellant,              §                  Appeal from the

 v.                                            §                 65th District Court

 LETICIA BORREGO,                              §             of El Paso County, Texas

                       Appellee.               §               (TC# 2007CM7669)

                                            §
                                          ORDER

       Pending before the Court is Appellee’s motion to dismiss the appeal, or in the alternative,

to abate the appeal because Appellant has not complied with the trial court’s temporary orders

pending appeal. We grant the motion in part and abate the appeal for fourteen days until July 13,

2016, to give Appellant an opportunity to comply with the temporary orders pending appeal. If

Appellant has not paid the temporary support and attorney’s fees as required by the trial court’s

temporary orders by the deadline, this appeal will be dismissed. The parties are directed to

notify the Court whether Appellant has complied with the temporary orders.

       Further, the Appellant’s brief which was due on June 24, 2016 is not due at this time. If

the appeal is not dismissed, the Appellant’s brief will be due 30 days from the date of the

reinstatement order.

       IT IS SO ORDERED this 29th day of June, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.